Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-28 have been canceled. Claims 29-48 are pending. Claims 29-48 have been examined. Claims 29-48 have been rejected. 
   
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: an input for receiving design inputs, an optimization engine arranged to generate design outputs, an output for outputting the design outputs in claim 39, a redundancy engine arranged to modify in 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 29-48 are rejected under 35 USC 101 for being abstract.

Claim 29 is a method claim and recites:
electronically receiving design inputs comprising data indicative of locations of one or more substations for serving electricity to the geographic area, data indicative of a location 
electronically receiving or accessing architecture rules dictating minimum requirements of the electricity distribution network (insignificant extra-solution activity of data gathering);
electronically generating design outputs by determining a plurality of paths for laying or stringing cables to implement the electricity distribution network, at least one of the paths being between the zone substation and one or more of the substations and at least some of the paths being between respective pluralities of the substations, using the design inputs, the architecture rules and a linear optimization function subject to linear and integer constraints, such that a total length of the paths is minimized, wherein the design outputs comprise the plurality of paths (mental process of generating a design of an electricity distribution network that can be performed using pen and paper; this limitation also includes math concept of linear optimization function subject to linear and integer constraints); and
electronically outputting the design outputs (insignificant extra-solution activity of outputting results).
Step 2A, prong 1: the limitations are grouped into abstract ideas as indicated above.
Step 2A, prong2: there is not any limitation that integrates the abstract idea into a practical application.
Step 2B: the claim recites computer-implemented method in the preamble and electronically performing limitations, so it is interpreted as using a computer, which is generic to perform these steps. Hence, it is not significantly more than the abstract idea.

Claim 30 is a method claim depending on claim 29 and recites:

Step 2A, prong 1: the limitations are grouped into abstract ideas as indicated above.
Step 2A, prong 2: there is not any integration into a practical application.
Step 2B: there is no additional element.

Claim 31 is a method claim depending on claim 29 and recites:
the computer-implemented method according to claim 29, further comprising modifying the design outputs to include redundancy, where every feeder connects to a specified number of other unique feeders (mental process that can be done using pen and paper).
Step 2A, prong 1: the limitations are grouped into abstract ideas as indicated above.
Step 2A, prong2: there is not any integration into a practical application.
Step 2B: there is no additional element.

Claim 32 is a method claim depending on claim 29 and recites:
the computer-implemented method according to claim 29, wherein the design inputs further comprise data indicative of locations of one or more surrounding substations, the surrounding substations being provided with electricity by one or more other zone substations, and how many connections each of the surrounding substation has, and wherein at least some of the paths are between one or more of the substations and one or more of the surrounding substations (insignificant extra-solution activity of data gathering).
Step 2A, prong 1: the limitations are grouped into abstract ideas as indicated above.
Step 2A, prong 2: there is not any integration into a practical application.
Step 2B: there is no additional element.

Claim 33 is a method claim depending on claim 29 and recites:
the computer-implemented method according to claim 29, wherein the architecture rules comprise any one or more of:
i) all of the substations must be served with electricity (insignificant extra-solution activity of data gathering);
ii) a total power that can be supplied per feeder of the electricity distribution network must not exceed a predefined maximum (insignificant extra-solution activity of data gathering);
iii) a number of feeders of the electricity distribution network connected to the zone substation must not exceed a predefined maximum (insignificant extra-solution activity of data gathering);
iv) a power that can be supplied by the zone substation must not exceed a predefined maximum (insignificant extra-solution activity of data gathering);
v) a feeder of the electricity distribution network can branch at substations only;
vi) each of the substations must have a predefined maximum degree of active connections (insignificant extra-solution activity of data gathering); and
vii) every feeder of the electricity distribution network must connect to a specified number of other unique feeders outside a common zone substation, wherein the other unique feeders may belong to the electricity distribution network or to another network (insignificant extra-solution activity of data gathering).
Step 2A, prong 1: the limitations are grouped into abstract ideas as indicated above.
Step 2A, prong 2: there is not any integration into a practical application.
Step 2B: there is no additional element.

Claim 34 is a method claim depending on claim 29 and recites:

i) a maximum path constraint that constrains the number of paths coming out of the zone substation not to exceed a predefined maximum (insignificant extra-solution activity of data gathering);
ii) a supply capacity constraint that constrains power outputted by the zone substation not to exceed the supply capacity of the zone substation (insignificant extra-solution activity of data gathering);
iii) a substation service constraint that constrains the number of paths that serve a substation to a predefined maximum (insignificant extra-solution activity of data gathering);
iv) a substation output path constraint that constrains the number of paths going out from a substation to be no more than a predefined maximum (insignificant extra-solution activity of data gathering);
v) a path capacity constraint that constrains the flow on a respective path to not exceed the capacity of the respective path, if the respective path is used (insignificant extra-solution activity of data gathering);
vi) a power conservation constraint that constrains the difference in the power received by a respective substation and the power outputted by the respective substation to be equal to the power consumed at the respective substation (insignificant extra-solution activity of data gathering);
vii) a substation degree constraint that constrains a substation to have a predefined number or range of degrees (insignificant extra-solution activity of data gathering);
viii) a surrounding substation constraint that constrains the surrounding substations to be connected to no more than a predefined maximum (insignificant extra-solution activity of data gathering);

x) a cross-connection constraint that constrains a cross-connection between two feeders to be counted if a path between the two feeders is used and bought (insignificant extra-solution activity of data gathering); and
xi) a feeder connection constraint that constrains every feeder to be connected to at least a specified number of other feeders whether connected to the zone substation or to other zone substations (insignificant extra-solution activity of data gathering).
Step 2A, prong 1: the limitations are grouped into abstract ideas as indicated above.
Step 2A, prong 2: there is not any integration into a practical application.
Step 2B: there is no additional element.

Claim 35 is a method claim depending on claim 34 and recites:
the computer-implemented method according to claim 34, wherein the substation service constraint constrains the number of paths that serve a substation to be one, and wherein the substation output path constraint constrains the number of paths going out from a substation to be no more than two (insignificant extra-solution activity of data gathering).
Step 2A, prong 1: the limitations are grouped into abstract ideas as indicated above.
Step 2A, prong 2: there is not any integration into a practical application.
Step 2B: there is no additional element.

Claim 36 is a method claim depending on claim 34 and recites:
the computer-implemented method according to claim 34, wherein the substation degree constraint constrains a substation to have at least degree 2 and at most degree 3 (insignificant extra-solution activity of data gathering).
Step 2A, prong 1: the limitations are grouped into abstract ideas as indicated above.
Step 2A, prong 2: there is not any integration into a practical application.
Step 2B: there is no additional element.

Claim 37 is a method claim depending on claim 34 and recites:
the computer-implemented method according to claim 34, wherein the surrounding substation constraint constrains the surrounding substations to be connected to no more than twice (insignificant extra-solution activity of data gathering).
Step 2A, prong 1: the limitations are grouped into abstract ideas as indicated above.
Step 2A, prong 2: there is not any integration into a practical application.
Step 2B: there is no additional element.

Claim 38 is a method claim depending on claim 34 and recites:
the computer-implemented method according to claim 34, including outputting the design outputs as a map or data indicative of a map (insignificant extra-solution activity of outputting results).
Step 2A, prong 1: the limitations are grouped into abstract ideas as indicated above.
Step 2A, prong 2: there is not any integration into a practical application.
Step 2B: there is no additional element.

Claim 39 is a system claim and recites:
…..receiving design inputs comprising data indicative of locations of one or more substations for serving electricity to the geographic area, data indicative of a location of at least one zone substation for serving electricity to the substations, data indicative of how much power is required by the substations, data indicative of a supply capacity of the zone substation, data indicative of a maximum allowed number of outgoing feeders that can 
architecture rules dictating minimum requirements of the electricity distribution network (insignificant extra-solution activity of data gathering);
…….generate design outputs by determining a plurality of paths for laying or stringing cables to implement the electricity distribution network, at least one of the paths being between the zone substation and one or more of the substations and at least some of the paths being between respective pluralities of the substations, using the design inputs, the architecture rules and a linear optimization function subject to linear and integer constraints, such that a total length of the paths is minimized, wherein the design outputs comprise the plurality of paths (mental process of generating a design of an electricity distribution network that can be performed using pen and paper; this limitation also includes math concept of linear optimization function subject to linear and integer constraints); and 
…..outputting the design outputs (insignificant extra-solution activity of outputting results).
Step 2A, prong 1: the limitations are grouped into abstract ideas as indicated above.
Step 2A, prong 2: there is not any integration into a practical application.
Step 2B: the claim recites an input, output, and optimization engine performing the functions in the limitations which are generic computer components to perform these steps. Hence, it is not significantly more.

Claims 40-48 are system claims reciting analogous limitations to claims 30-38, so they are also rejected under 35 USC 101 as abstract ideas.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29, 32-34, 38-39, 42-44, 48 are rejected under 35 U.S.C. 103 as being unpatentable over Paiva et al. (Integral Planning of Primary-Secondary Distribution Systems Using Mixed Integer Linear Programming, IEEE Transactions On Power Systems, Vol. 20, No. 2, May 2005) in view of Brozek (Hybrid Algorithm for Optimsation of M-Loop Electric Power Distribution Networks, IEEE 2004), provided by the Applicant in IDS.

As per claim 29, Paiva teaches a computer-implemented method of designing an electricity distribution network for a geographic area, the method comprising:
electronically receiving design inputs (p. 1141 left col. ¶ 2; Paiva teaches using a computer to perform design of a network based on constraining inputs, so it is inherent that these inputs are electronically received by a computer) comprising data indicative of locations of one or more substations for serving electricity to the geographic area (p. 1135 left col. symbol S specifying number of all possible locations for SSs, p. 1137 left col. ¶ 2, p. 1141 left col. ¶ 3; Paiva teaches optimal solution for selected locations and notation of SSs of all possible locations for substations; this teaching means locations for substations are input), data indicative of a location of at least one zone substation for serving electricity to the substations (p. 1134 right col. lines 11-13 from bottom symbol P, p. 1135 left col. line 27 symbol S; Paiva teaches locations of all possible substations SS and share nodes P in primary grid; a share node in primary grid is a zone substation that connects to substations to through a secondary grid, so these teachings indicate that at least some shared locations, 
electronically receiving or accessing architecture rules dictating minimum requirements of the electricity distribution network (p. 1136 left col. 7-9; Paiva teaches designing and optimizing an electricity distribution network comprising of plurality of paths under input constraints to meet minimum requirements);
electronically generating design outputs by determining a plurality of paths for laying or stringing cables to implement the electricity distribution network, at least one of the paths being between the zone substation and one or more of the substations and at least some of the paths being between respective pluralities of the substations, using the design inputs, the architecture rules and a linear optimization function subject to linear and integer constraints (p. 1135 right col. ¶ 4, p. 1136 left col. ¶ 7-9; Paiva teaches designing and 
electronically outputting the design outputs (p. 1137 Fig. 3; this figure represents design outputs electronically output).
	but does not teach:
data indicative of a maximum allowed number of outgoing feeders that can be supported by the zone substation, and street network inputs.
However, Brozek teaches:
data indicative of a maximum allowed number of outgoing feeders that can be supported by the zone substation (p. 246 left col. ¶ 1; Brozek teaches designing electric power networks with known feeding points, locations for transformer stations, and number of loops; this teaching indicates that a number of feeders are known and that the number of feeders is interpreted as a max allowed number of outgoing feeders supported by the zone substation), and street network inputs (p. 251 Fig. 12; this figure shows street network of the layout, so it means a street network is input for the design).
Paiva and Brozek are analogous art because they are in the same field of electricity distribution network design. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Paiva and Brozek. One of ordinary skill in the art would have been motivated to make such a combination because Brozek’s teachings would have provided parameters and 

As per claim 32, Paiva teaches the computer-implemented method according to claim 29, wherein the design inputs further comprise data indicative of locations of one or more surrounding substations (p. 1135 left col. symbol S specifying number of all possible locations for SSs, p. 1137 left col. ¶ 2, p. 1141 left col. ¶ 3; Paiva teaches optimal solution for selected locations and notation of SSs of all possible locations for substations; this teaching means locations for substations are input, so this teaching reads onto this limtiation), the surrounding substations being provided with electricity by one or more other zone substations (p. 1140 left col. ¶ 6 & Fig. 5 network map on the right; Paiva teaches square symbols as substations and double circles symbols as zone substations; it could be seen that surrounding substations are provided with one or more zone substations), and wherein at least some of the paths are between one or more of the substations and one or more of the surrounding substations (p. 1140 left col. ¶ 6 & Fig. 5 network map on the right; Paiva teaches at least some of the paths are between one or more of the substations and one or more of the surrounding substations)
But does not teach:
how many connections each of the surrounding substation has, and wherein at least some of the paths are between one or more of the substations and one or more of the surrounding substations.
However, Brozek teaches:
how many connections each of the surrounding substation has (p. 246 left col. ¶ 1 & Fig. 1; Brozek teaches providing number of loops as illustrated in Fig. 1; this teaching indicates a specification of one connection with surrounding substations).

As per claim 33, Paiva teaches the computer-implemented method according to claim 29, wherein the architecture rules comprise any one or more of:
i) all of the substations must be served with electricity (p. 1137 Fig. 3, left col. ¶ 2, 4-5; Paiva describes a design of power distribution network that provides power to each node in the secondary grid; each node corresponds to a substation);
ii) a total power that can be supplied per feeder of the electricity distribution network must not exceed a predefined maximum;
iii) a number of feeders of the electricity distribution network connected to the zone substation must not exceed a predefined maximum;
iv) a power that can be supplied by the zone substation must not exceed a predefined maximum;
v) a feeder of the electricity distribution network can branch at substations only;
vi) each of the substations must have a predefined maximum degree of active connections; and
vii) every feeder of the electricity distribution network must connect to a specified number of other unique feeders outside a common zone substation, wherein the other unique feeders may belong to the electricity distribution network or to another network.

As per claim 34, Paiva teaches the computer-implemented method according to claim 29, wherein the constraints comprise any one or more of:
i) a maximum path constraint that constrains the number of paths coming out of the zone substation not to exceed a predefined maximum;
ii) a supply capacity constraint that constrains power outputted by the zone substation not to exceed the supply capacity of the zone substation;
iii) a substation service constraint that constrains the number of paths that serve a substation to a predefined maximum;

v) a path capacity constraint that constrains the flow on a respective path to not exceed the capacity of the respective path, if the respective path is used (p. 1136 left col. ¶ 3 from bottom; Paiva teaches a maximum limits of power flow through branches; a branch is a path carrying power; the maximum limit of power flowing through a branch is a path capacity constraint as claimed);
vi) a power conservation constraint that constrains the difference in the power received by a respective substation and the power outputted by the respective substation to be equal to the power consumed at the respective substation;
vii) a substation degree constraint that constrains a substation to have a predefined number or range of degrees;
viii) a surrounding substation constraint that constrains the surrounding substations to be connected to no more than a predefined maximum;
ix) a zone substation feeder constraint that constrains the number of feeders for each zone substation not to exceed a specified maximum;
x) a cross-connection constraint that constrains a cross-connection between two feeders to be counted if a path between the two feeders is used and bought; and
xi) a feeder connection constraint that constrains every feeder to be connected to at least a specified number of other feeders whether connected to the zone substation or to other zone substations.

As per claim 38, Paiva teaches the computer-implemented method according to claim 34, including outputting the design outputs as a map or data indicative of a map (p. 1140 left col. ¶ 6 & Fig. 5).

As per claim 39, these limitations have already been discussed in claim 29. They are, therefore, rejected for the same reasons.

As per claim 42, these limitations have already been discussed in claim 32. They are, therefore, rejected for the same reasons.

As per claim 43, these limitations have already been discussed in claim 33. They are, therefore, rejected for the same reasons.

As per claim 44, these limitations have already been discussed in claim 34. They are, therefore, rejected for the same reasons.

As per claim 48, these limitations have already been discussed in claim 38. They are, therefore, rejected for the same reasons.

Claims 30-31, 35-37, 40-41, and 45-47 are rejected under 35 U.S.C. 103 as being unpatentable over Paiva et al. in view of Brozek as applied to claims 29, 34, 39, and 44 above, and further in view of the Applicant’s Admitted Prior Art, hereinafter AAPA.

As per claim 30, Paiva and Brozek do not teach the computer-implemented method according to claim 29, including generating the design outputs in a manner that includes redundancy, where every feeder connects to a specified number of other unique feeders.
However, AAPA teaches:
generating the design outputs in a manner that includes redundancy, where every feeder connects to a specified number of other unique feeders (¶ 0011-0012; AAPA teaches 
Paiva, Brozek, and AAPA are analogous art because they are in the same field of electricity distribution network design. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Paiva, Brozek, and AAPA. One of ordinary skill in the art would have been motivated to make such a combination AAPA’s teachings would have helped minimize disruptions or maximize the network reliability (¶ 0011).

As per claim 31, Paiva and Brozek do not teach the computer-implemented method according to claim 29, further comprising modifying the design outputs to include redundancy, where every feeder connects to a specified number of other unique feeders.
However, AAPA teaches:
modifying the design outputs to include redundancy, where every feeder connects to a specified number of other unique feeders (¶ 0011-0012; AAPA teaches designing a electricity distribution network including redundancy with each feeder connecting to feeders that connect with at least two other substations).
Paiva, Brozek, and AAPA are analogous art because they are in the same field of electricity distribution network design. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Paiva, Brozek, and AAPA. One of ordinary skill in the art would have been motivated to make such a combination AAPA’s teachings would have helped minimize disruptions or maximize the network reliability (¶ 0011).

As per claim 35, Paiva teaches the computer-implemented method according to claim 34, wherein the substation service constraint constrains the number of paths that serve a 
Paiva and Brozek do not teach:
wherein the substation output path constraint constrains the number of paths going out from a substation to be no more than two.
However, AAPA teaches:
wherein the substation output path constraint constrains the number of paths going out from a substation to be no more than two (¶ 0011-0012; AAPA teaches at least two paths going out from a substation; this teaching suggests interpretation of a constraint of no more than two paths as recited in this limitation).
Paiva, Brozek, and AAPA are analogous art because they are in the same field of electricity distribution network design. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Paiva, Brozek, and AAPA. One of ordinary skill in the art would have been motivated to make such a combination AAPA’s teachings would have helped minimize disruptions or maximize the network reliability (¶ 0011).

As per claim 36, Paiva and Brozek do not teach the computer-implemented method according to claim 34, wherein the substation degree constraint constrains a substation to have at least degree 2 and at most degree 3.
However, AAPA teaches:
wherein the substation degree constraint constrains a substation to have at least degree 2 and at most degree 3 (¶ 0011-0012; AAPA teaches at least two paths going out from a substation; this teaching suggests interpretation of a feasible constraint of at least degree 2 
Paiva, Brozek, and AAPA are analogous art because they are in the same field of electricity distribution network design. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Paiva, Brozek, and AAPA. One of ordinary skill in the art would have been motivated to make such a combination AAPA’s teachings would have helped minimize disruptions or maximize the network reliability (¶ 0011).

As per claim 37, these limitations are analogous to those in claim 35 that have been discussed in claim 35. They are, therefore, rejected for the same reasons. 

As per claim 40, these limitations have already been discussed in claim 30. They are, therefore, rejected for the same reasons.

As per claim 41, these limitations have already been discussed in claim 31. They are, therefore, rejected for the same reasons.

As per claim 45, these limitations have already been discussed in claim 35. They are, therefore, rejected for the same reasons.

As per claim 46, these limitations have already been discussed in claim 36. They are, therefore, rejected for the same reasons.

As per claim 47, these limitations have already been discussed in claim 37. They are, therefore, rejected for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)272-8572.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300, an inquiry of a general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/CUONG V LUU/Examiner, Art Unit 2129                                                                                                    
/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2129